 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       NORTHWEST LABORERS-EMPLOYERS                            Case No. 2:18-CV-198-RSL
10     HEALTH & SECURITY TRUST, et al.,
11                                                             ORDER GRANTING
                            Plaintiffs,                        DEFAULT JUDGMENT
12                     v.
13     CAPITAL SEPTIC & EXCAVATION, LLC,
14
                            Defendant.
15
           This matter comes before the Court on plaintiffs’ motion for order of default judgment.
16
     Dkt. #8. Having reviewed the motion and the supporting materials, the Court finds as follows.
17
18         The default entered against defendant Capital Septic & Excavation, LLC on March 27,
19 2018 established the well-pleaded allegations of the complaint pertaining to liability. Dkt. #7.
20 Judgment in favor of plaintiffs and against defendant is therefore appropriate. It is hereby
21 ORDERED that default judgment is entered against defendant, as follows:
22             1. For the period of June 2016 through to October 2017, for fringe benefit
23                contributions and wage deductions of $20,249.50;
24
               2. For the period of June 2016 through to September 2018, liquidated damages of
25
                  $2,479.79, interest of $9,955.35, and auditor fees of $720.00;
26
27             3. Costs, in the amount of $505.00;
28             4. Reasonable attorney’s fees, in the amount of $1,000.00.

     ORDER GRANTING DEFAULT JUDGMENT - 1
 1          For all the foregoing reasons, plaintiffs’ motion for default judgment in GRANTED. The
 2 Clerk of Court shall enter judgment in favor of plaintiffs and against defendant as described
 3 above.
 4          DATED this 19th day of November, 2018.
 5
 6
 7                                                  A
                                                    Robert S. Lasnik
 8                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING DEFAULT JUDGMENT - 2
